
	

113 HR 2558 IH: Incentivize Growth Now In Tomorrow’s Entrepreneurs Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2558
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the tax treatment of small business start-up savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Incentivize Growth Now In Tomorrow’s
			 Entrepreneurs Act of 2013.
		2.Small Business
			 Start-Up Savings Accounts
			(a)In
			 generalSubchapter F of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IXSmall Business
				Start-Up Savings Accounts
						
							Sec. 530A. Small Business Start-up Savings
				  Accounts.
						
						530A.Small Business
				Start-up Savings Accounts
							(a)General
				RuleA small business
				start-up savings account shall be exempt from taxation under this subtitle.
				Notwithstanding the preceding sentence, the small business start-up savings
				account shall be subject to the taxes imposed by section 511 (relating to
				imposition of tax on unrelated business income of charitable
				organizations).
							(b)Small business
				start-Up savings accountThe
				term small business start-up savings account means a trust created
				or organized in the United States exclusively for the purpose of making
				qualified start-up expenditures of the individual who is the designated
				beneficiary of the trust (and designated as a small business start-up savings
				account at the time created or organized), but only if the written governing
				instrument creating the trust meets the following requirements:
								(1)Except in the case
				of a rollover contribution described in subsection (d)(4), no contribution will
				be accepted unless it is in cash, and contributions will not be accepted if
				such contribution would result in aggregate contributions for the taxable year
				not exceeding the lesser of—
									(A)$10,000, or
									(B)an amount equal to
				the compensation (as defined in section 219(f)(1)) includible in the
				individual’s gross income for such taxable year.
									(2)The trustee is a
				bank (as defined in section 408(n)) or such other person who demonstrates to
				the satisfaction of the Secretary that the manner in which such other person
				will administer the trust will be consistent with the requirements of this
				section.
								(3)No part of the
				trust funds will be invested in life insurance contracts.
								(4)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(c)Qualified
				start-Up expendituresFor purposes of this section—
								(1)In
				generalThe term qualified start-up expenditures has
				the meaning given such term by section 195.
								(2)Special rule for
				corporation or partnership interestsSuch term includes the
				taxpayer’s allocable share of qualified start-up expenditures of an entity in
				which the taxpayer directly holds stock or a capital or profits
				interest.
								(3)ExceptionSuch
				term shall not apply to any expenditures paid or incurred in a taxable year in
				connection with a trade or business if there is any day during the taxable year
				on which the number of full-time employees of the trade or business exceeds
				50.
								(d)Tax treatment of
				distributions
								(1)In
				generalAny distribution
				shall be includible in the gross income of the distributee in the manner as
				provided in section 72.
								(2)Distributions
				for qualified start-up expenditures
									(A)In
				generalNo amount shall be includible in gross income under
				paragraph (1) if the qualified start-up expenditures of the individual during
				the taxable year are not less than the aggregate distributions during the
				taxable year.
									(B)Distributions in
				excess of expensesIf such aggregate distributions exceed such
				expenses during the taxable year, the amount otherwise includible in gross
				income under paragraph (1) shall be reduced by the amount which bears the same
				ratio to the amount which would be includible in gross income under paragraph
				(1) (without regard to this subparagraph) as the qualified start-up
				expenditures bear to such aggregate distributions.
									(C)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction, credit, or exclusion shall be
				allowed to the taxpayer under any other section of this chapter for any
				qualified start-up expenditure to the extent taken into account in determining
				the amount of the exclusion under this paragraph.
									(3)Excess
				contributions returned before due date of return
									(A)In
				generalIf any excess
				contribution is contributed for a taxable year to any small business start-up
				savings account of an individual, paragraph (1) shall not apply to
				distributions from the small business start-up savings accounts of such
				individual (to the extent such distributions do not exceed the aggregate excess
				contributions to all such accounts of such individual for such year) if—
										(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual’s return for such
				taxable year, and
										(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
										(B)Excess
				contributionFor purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution described in paragraph (4)) which when added to all previous
				contributions for the taxable year exceeds the amount allowable as a
				contribution under subsection (b)(1).
									(4)Rollover
				contributionParagraph (1) shall not apply to any amount paid or
				distributed from a small business start-up savings account to the account
				beneficiary to the extent the amount received is paid into a small business
				start-up savings account for the benefit of such beneficiary not later than the
				60th day after the day on which the beneficiary receives the payment or
				distribution. For purposes of this paragraph, rules similar to the rules of
				section 408(d)(3)(D) shall apply.
								(5)Transfer of
				account incident to divorceThe transfer of an individual’s interest in
				a small business start-up savings account to an individual’s spouse or former
				spouse under a divorce or separation instrument described in subparagraph (A)
				of section 71(b)(2) shall not be considered a taxable transfer made by such
				individual notwithstanding any other provision of this subtitle, and such
				interest shall, after such transfer, be treated as a small business start-up
				savings account with respect to which such spouse is the account
				beneficiary.
								(6)Treatment after
				death of account beneficiary
									(A)Treatment if
				designated beneficiary is spouseIf the account beneficiary’s
				surviving spouse acquires such beneficiary’s interest in a small business
				start-up savings account by reason of being the designated beneficiary of such
				account at the death of the account beneficiary, such account shall be treated
				as if the spouse were the account beneficiary.
									(B)Other
				cases
										(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a small business
				start-up savings account in a case to which subparagraph (A) does not
				apply—
											(I)such account shall
				cease to be a small business start-up savings account as of the date of death,
				and
											(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				includible if such person is not the estate of such beneficiary, in such
				person’s gross income for the taxable year which includes such date, or if such
				person is the estate of such beneficiary, in such beneficiary’s gross income
				for the last taxable year of such beneficiary.
											(ii)Special
				rules
											(I)Reduction of
				inclusion for predeath expensesThe amount includible in gross
				income under clause (i) by any person (other than the estate) shall be reduced
				by the amount of qualified start-up expenditures which were incurred by the
				decedent before the date of the decedent’s death and paid by such person within
				1 year after such date.
											(II)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the decedent’s spouse)
				with respect to amounts included in gross income under clause (i) by such
				person.
											(e)Community
				property lawsThis section shall be applied without regard to any
				community property laws.
							(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if the assets of such account are held by a bank (as
				defined in subsection (n)) or another person who demonstrates, to the
				satisfaction of the Secretary, that the manner in which he will administer the
				account will be consistent with the requirements of this section, and if the
				custodial account would, except for the fact that it is not a trust, constitute
				a small business start-up account described in subsection (a). For purposes of
				this title, in the case of a custodial account treated as a trust by reason of
				the preceding sentence, the custodian of such account shall be treated as the
				trustee thereof.
							(g)Adjustment for
				inflationIn the case of a
				taxable year beginning after December 31, 2014, the dollar amount in subsection
				(b)(1) shall be increased by an amount equal to—
								(1)such dollar
				amount, multiplied by
								(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
								If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of $100.(h)ReportsThe
				trustee of a small business start-up savings account shall make such reports
				regarding such account to the Secretary and to the individual for whom the
				account is, or is to be, maintained with respect to contributions (and the
				years to which they relate), distributions, aggregating $10 or more in any
				calendar year, and such other matters as the Secretary may require. The reports
				required by this subsection—
								(1)shall be filed at
				such time and in such manner as the Secretary prescribes, and
								(2)shall be furnished
				to individuals—
									(A)not later than
				January 31 of the calendar year following the calendar year to which such
				reports relate, and
									(B)in such manner as
				the Secretary prescribes.
									(i)RegulationsThe Secretary shall issue such regulations
				or other guidance as may be necessary to carry out this section, including for
				purposes of subsection (c)(2) the making reports by regarding qualified
				start-up expenditures of an entity in which the taxpayer directly holds stock
				or a capital or profits
				interest.
							.
			(b)Tax on
			 prohibited transactions
				(1)In
			 generalParagraph (1) of section 4975(e) of such Code (relating
			 to prohibited transactions) is amended by striking or at the end
			 of subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and
			 by inserting after subparagraph (F) the following new subparagraph:
					
						(G)a small business
				start-up savings account described in section 530A,
				or
						.
				(2)Special
			 ruleSubsection (c) of section 4975 of such Code is amended by
			 adding at the end of subsection (c) the following new paragraph:
					
						(7)Special rule for
				small business start-up savings accountsAn individual for whose benefit a small
				business start-up savings account is established and any contributor to such
				account shall be exempt from the tax imposed by this section with respect to
				any transaction concerning such account (which would otherwise be taxable under
				this section) if section 530A(d)(1) applies with respect to such transaction or
				if such transaction is a qualified start-up expenditure (as defined in section
				530A(c)).
						.
				(c)Failure To
			 Provide Reports on Small Business Start-Up Savings AccountsParagraph (2) of section 6693(a) of such
			 Code is amended by striking and at the end of subparagraph (D),
			 by striking the period at the end of subparagraph (E) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(F)section 530A(h) (relating to small business
				start-up savings
				accounts).
					.
			(d)Excess
			 contributionsSection 4973(b) of such Code is amended by adding
			 at the end the following new subsection:
				
					(h)Excess
				contributions to small business start-Up savings accountsFor purposes of this section, in the case
				of contributions to a small business start-up savings account (within the
				meaning of section 530A(b)), the term excess contributions means
				the sum of—
						(1)the excess (if
				any) of—
							(A)the amount
				contributed for the taxable year to such accounts (other than a rollover
				contribution described in section 530A(d)(4)), over
							(B)the amount
				allowable as a contribution under section 530A(b)(1), and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
							(A)the distributions
				out of the accounts for the taxable year, and
							(B)the excess (if
				any) of the maximum amount allowable as a contribution under sections
				530A(b)(1) for the taxable year over the amount contributed to the accounts for
				the taxable year.
							For
				purposes of this subsection, any contribution which is distributed from a small
				business start-up savings account in a distribution described in section
				530A(d)(3) shall be treated as an amount not
				contributed..
			(e)Clerical
			 amendmentThe table of contents for subchapter F of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part IX. Small Business Start-up Savings
				Accounts
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
